                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Deanna Brown-Thomas, an individual and )              Civil Action No.: 1:18-cv-02191-JMC
in her capacity as intestate heir and pending )
Personal Representative of the estate of her )             ORDER AND OPINION
sister, the deceased Venisha Brown;           )
Yamma Brown, an individual; Michael D. )
Brown, an individual; Nicole C. Brown, an )
individual; Jeanette Mitchell Bellinger, an )
individual; Sarah LaTonya Fegan, an           )
individual; Ciara Pettit, an individual; and )
Cherquarius Williams, an individual,          )
                                              )
                        Plaintiffs,           )
                                              )
                v.                            )
                                              )
Tommie Rae Hynie, an individual also          )
known as Tommie Rae Brown; James J.           )
Brown, II, an individual; Russell L.          )
Bauknight, as the Personal Representative )
of the Estate of James Brown and Trustee )
of the James Brown I Feel Good Trust;         )
David C. Sojourner, Jr., as the Limited       )
Special Administrator of the Estate of        )
James Brown and Limited Special Trustee )
of the James Brown I Feel Good Trust; and )
Does, 1 through 10, inclusive,                )
                                              )
                        Defendants.           )

       This matter is before the court for review of Defendant Tommie Rae Hynie’s (“Defendant

Hynie”) Motion to Revise the Court’s March 5, 2019 Order, which was filed on April 25, 2019.

(ECF No. 161.) Defendants James J. Brown, II (“Defendant Brown”), Russell L. Bauknight

(“Defendant Bauknight”), and David C. Sojourner, Jr. (“Defendant Sojourner”) (collectively,

“Defendants”), respectively, filed pleadings in support of Defendant Hynie’s Motion. (ECF Nos.

164, 166, 168.) On May 9, 2019, Plaintiffs Deanna Brown-Thomas, Yamma Brown, Michael D.

Brown, Nicole C. Brown, Jeanette Mitchell Bellinger, Sarah LaTonya Fegan, Ciara Pettit, and

                                                  1
Cherquarius Williams’s (collectively, “Plaintiffs”) filed their Response to Defendant Hynie’s

Motion, which vigorously opposes the Motion. (ECF No. 167.) For the reasons set forth herein,

the court DENIES Defendant Hynie’s Motion to Review the Court’s March 5, 2019 Order (ECF

No. 161).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       James J. Brown (“James Brown”) was an American singer that was born in Barnwell, South

Carolina. See Harry Weinger & Cliff White, Biography About James, JAMES BROWN,

http://www.jamesbrown.com/bio (last visited Jan. 20, 2019). 1 He married Defendant Hynie in

December 2001. (ECF No. 1 at 10 ¶ 38.) Through the union of Defendant Hynie and James Brown,

Defendant Brown was born in 2001. (ECF No. 81 at 10.) On the morning of December 25, 2006,

James Brown died. (ECF No. 1 at 3 ¶ 7.) James Brown’s will omitted Defendants Hynie and

Brown. (Id. at 11 ¶ 41.) In 2007, Defendants Hynie and Brown brought challenges to James

Brown’s will and trust. (Id. at 11 ¶ 42.) Defendant Hynie filed for her spousal rights in South

Carolina, which would have entitled her to a statutory elective share and a one-half omitted



1
  Under the Federal Rules of Evidence, the court is permitted to “take judicial notice on its own.”
FED. R. EVID. 201(c). Moreover, the court may take judicial notice of a fact “that is not subject to
reasonable dispute” because it is either “generally known within the trial court’s territorial
jurisdiction” or “can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.” FED. R. EVID. 201(b)(1)–(2). Based upon the pleadings, there is no
dispute concerning where James J. Brown (“James Brown”) was born or the biographical contents
of his website. (ECF Nos. 1, 80, 81, 85, 89, 96, 97, 98, 101, 103, 104.) Additionally, provided that
the website on which the facts are based is James Brown’s official website, James Brown’s
birthplace is a fact that may be “accurately and readily determined” from a source “whose accuracy
cannot reasonably be questioned.” FED. R. EVID. 201(b)(2). See generally Doron Precision Sys.,
Inc. v. FAAC, Inc., 423 F. Supp. 2d 173, 179 n.8 (S.D.N.Y. 2006) (taking judicial notice of
information “publicly announced on a party’s website” because the authenticity was not in dispute,
and the information was “capable of accurate and ready determination” (quoting FED. R. EVID.
201(b))). The court takes judicial notice of the website only for purposes of indicating the
birthplace of James Brown. See Coal. for a Sustainable Delta v. Fed. Emergency Mgmt. Agency,
812 F. Supp. 2d 1089, 1093 (E.D. Cal. 2011) (“[J]udically noticed documents may be considered
only for limited purposes.”).
                                                 2
spouse’s share, while Defendant Brown asserted his right to a state statutory child share as a lawful

heir. (ECF No. 80-1 at 3.) James Brown’s adult children also brought challenges to set aside his

will. See Wilson v. Dallas, 743 S.E.2d 746, 750–51 (S.C. 2013). (See also ECF No. 80-1 at 3; ECF

No. 80-2 at 29.) As a result of these collective challenges, James Brown’s will was submitted to

the Probate Court of Aiken County, South Carolina. (ECF No. 1 at 11 ¶ 42.) Eventually, the Probate

Court of Aiken County, South Carolina, transferred the administration of James Brown’s estate to

the Aiken County Court of Common Pleas. (ECF No. 1 at 11 ¶ 43; ECF No. 80-1 at 4.)

       In May 2013, following litigation in the Aiken County Court of Common Pleas, the South

Carolina Supreme Court reversed the trial court’s approval of a family settlement regarding James

Brown’s estate, upheld the removal of several fiduciaries, and remanded the case for the

appointment of new fiduciaries. (ECF No. 85 at 4 (citing Wilson, 743 S.E.2d at 768).) On October

1, 2013, the Aiken County Court of Common Pleas appointed Defendant Bauknight to serve as

the personal representative of the estate and trustee of the trust. (ECF No. 85-1 at 27–29.) On

October 10, 2013, Defendant Sojourner was appointed as a limited special administrator of James

Brown’s estate and tasked with defending the estate against challenges. (ECF No. 85-1 at 35–36

¶¶ 3–4.)

       In 2015, the Aiken County Court of Common Pleas determined that Defendant Hynie was

the surviving spouse of James Brown. (ECF No. 80-1 at 6.) During that same year, that lower court

held that Defendant Brown was the biological son and a lawful heir to James Brown. (ECF No.

101-4.) In 2018, the South Carolina Court of Appeals also held that Defendant Hynie was the

surviving spouse of James Brown. See In re Estate of Brown, 818 S.E.2d 770, 776 (S.C. Ct. App.

2018) (“Therefore, we find the trial court did not err in finding [Defendant Hynie] was married to




                                                 3
Brown.”). 2 Subsequently, in order to obtain review of the South Carolina Court of Appeals’ ruling,

Plaintiffs 3 filed a Petition for a Writ of Certiorari with the South Carolina Supreme Court. 4 On

February 1, 2019, the South Carolina Supreme Court granted Plaintiffs’ Petition for a Writ of

Certiorari. (ECF No. 151 at 4–5.)

       Plaintiffs originally filed their Complaint on January 12, 2018, in the United States District

Court for the Central District of California. (ECF No. 1.) First, Plaintiffs seek relief from the court

under the Copyright Act, 17 U.S.C. §§ 203, 304, and the Declaratory Judgment Act, 28 U.S.C. §

2201. (Id. at 20–22 ¶¶ 74–77.) Plaintiffs allege that Defendants have “conspired . . . to usurp [their]

rights and interests in [James] Brown’s [c]ompositions.” (Id. at 4 ¶ 13.) Plaintiffs seek a declaration

establishing that a “Settlement Agreement” or any “Concealed Terms,” specifically among

Defendants, is unenforceable and void as a matter of law. (Id. at 21 ¶ 76.) Plaintiffs believe that

Defendants have wrongfully deprived them of their termination interests pursuant to a Settlement

Agreement and Concealed Terms and failed to comply with the appropriate procedures of the




2
  Generally, under the Federal Rules of Evidence, a federal court “may properly take judicial notice
of ‘matters of public record’ and other information that, under Federal Rule of Evidence 201,
constitute ‘adjudicative facts.’” Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508–09
(4th Cir. 2015) (citations omitted). See generally Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442
F.3d 741, 746 n.6 (9th Cir. 2006) (“We may take judicial notice of court filings and other matters
of public record.” (citation omitted)); Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th
Cir. 1989) (“We note that ‘[t]he most frequent use of judicial notice of ascertainable facts is in
noticing the content of court records.’” (citation omitted)).
3
  The only Plaintiffs involved in the state court litigation and current action before this court are
Plaintiffs Deanna Brown-Thomas, Yamma Brown, and Michael D. Brown. (Compare ECF No.
151 at 4, with ECF No. 1 at 1.)
4
  During a hearing on January 22, 2019, Plaintiffs and Defendants readily acknowledged that
Plaintiffs were seeking review of Defendant Hynie’s spousal status by the South Carolina Supreme
Court. Pursuant to the Federal Rules of Evidence and a recent filing (ECF No. 151) by Defendant
Hynie, the court takes judicial notice that Defendant Hynie’s marriage to James Brown is a matter
currently pending before the South Carolina Supreme Court. See FED. R. EVID. 201(b). See also
City of Amsterdam v. Daniel Goldreyer, Ltd., 882 F. Supp. 1273, 1278 (E.D.N.Y. 1995) (“[T]his
[c]ourt is required to take judicial notice of the pending state court action.”).
                                                  4
Copyright Act. (Id. at 17, 20–21 ¶¶ 60–62, 75–76.) Plaintiffs also contend that “any agreement”

by Defendant Hynie that “directly or indirectly diverts and/or converts Plaintiffs’ share of the

financial proceeds” is void, unenforceable, and prohibited by the Copyright Act. (Id. at 22 ¶ 76.)

Further, Plaintiffs maintain that they are “entitled to a preliminary injunction during the pendency

of this action, and thereafter to a permanent injunction . . . .” (Id. at 22 ¶ 77.) Secondly, Plaintiffs

bring a range of claims arising under South Carolina law. (Id. at 22–31 ¶¶ 78–114.) Specifically,

Plaintiffs allege the following state law claims: (1) accounting; (2) conversion; (3) unjust

enrichment; (4) intentional interference with prospective economic advantage; (5) negligent

interference with prospective economic advantage; and (6) common law unfair competition. (Id.

at 22–23, 27–28, 30 ¶¶ 79, 84, 97, 102, 109.) The United States District Court for the Central

District of California transferred this matter to the United States District Court for the District of

South Carolina on August 7, 2018. (ECF No. 70.)

        On March 5, 2019, the court issued its Order granting in part and denying in part Defendant

Hynie’s Motion to Stay (ECF No. 114). See Brown-Thomas v. Hynie, C/A No. 1:18-cv-02191-

JMC, 2019 WL 1043724, at *1 (D.S.C. Mar. 5, 2019). Specifically, the court denied Defendant

Hynie’s request to stay discovery, but granted “a partial stay of the action as it relates to filing or

resolving future dispositive motions.” See id. (emphasis in original). Within the Order, the court

analyzed the following factors: (i) the interest of judicial resources; (ii) the potential prejudice to

the non-moving parties, Plaintiffs in this instance; and (iii) the hardship and inequities to

Defendants without a stay. See id. at *4–6. As it concerns the hardship and inequities to

Defendants, the court noted that “Defendants fail[ed] to identify any ‘hardship or inequity’ that

they [would] suffer without a complete stay to the[] proceedings.” Id. at *6 (citation omitted). After

balancing the aforementioned factors, the court held that it “will partially stay the filing of future



                                                   5
dispositive motions, other than the pending Motions to Dismiss, but not ‘all proceedings’ as

requested by Defendants.” Id. Of particular relevance, the court specifically took into account the

South Carolina Supreme Court’s active consideration of “Defendant Hynie’s relationship to James

Brown[,]” how the South Carolina Supreme Court’s ultimate decision may impact the “litigants[’]

. . . legal strategies regarding the Copyright Act,” and the fact that “the South Carolina Supreme

Court’s ruling will have no bearing on the substance of the Copyright Act, including the Act’s

provisions regarding renewal rights, termination rights, and other procedures.” Id. at *6–7.

Accordingly, the court concluded that Defendant Hynie’s “request to stay discovery is premature

and fails to promote the ‘expeditious and comprehensive disposition of the causes of action on the

court’s docket.’” Id. at *7 (quoting United States v. Ga. Pac. Corp., 562 F.2d 294, 296 (4th Cir.

1977)). Thus, the court fashioned a stay that denied a stay in discovery, but stayed the filing and

resolution of future dispositive motions, which, depending upon the outcome of the Motions to

Dismiss, would allow this case to proceed and progress in a timely manner. Id. at *4–8.

       Defendant Hynie filed her Motion to Revise the Court’s Order March 5, 2019 Order on

April 25, 2019. (ECF No. 161.) Within her Motion, Defendant Hynie first argues that “Defendants

would have presented evidence of their own ‘hardships[s] and inequit[ies]’ during rebuttal” if a

March hearing had not been postponed. (ECF No. 161-1 at 4.) Defendant Hynie contends that she

would have presented evidence showing that “[r]esources spent by the Estate in this litigation are

resources not spent on educating poor and needy children under the James Brown Trust.” (Id. at

5.) Second, Defendant Hynie reiterates a number of arguments pertaining to the court’s subject-

matter jurisdiction over this dispute and suggests that the court’s Order would be different if it

“had the benefit of [her] argument.” (Id. at 5–12.) Defendant Hynie requests the court to grant a

stay of all proceedings until the South Carolina Supreme Court formally issues a decision



                                                6
regarding her spousal status to James Brown. (Id. at 5.) On May 7, 2019, Defendant Bauknight

filed a pleading in support of Defendant Hynie’s Motion, maintaining that “the Estate and Trust

[will be unduly burdened] if it must defend costly and contentious litigation concerning the

confidentiality of settlement negotiations in a second forum . . . .” (ECF No. 164 at 2.) On May 9,

2019, Defendants Brown and Sojourner, respectively, also filed pleadings to support Defendant

Hynie’s Motion and expressly incorporated her arguments. (ECF Nos. 168, 166.)

       Plaintiffs responded in opposition to Defendant Hynie’s Motion on May 9, 2019. (ECF No.

167.) First, as it relates to Defendant Hynie’s lack of rebuttal, Plaintiffs pointedly emphasize that

Defendant Hynie was never entitled to any rebuttal during the hearing on January 22, 2019. (Id. at

9 (quoting Local Civ. Rule 7.08 (D.S.C.) (“Hearings on motions may be ordered by the court in

its discretion. Unless so ordered, motions may be determined without a hearing.”)).) Secondly,

maintaining that Defendant Hynie’s Motion should be denied, Plaintiffs stress that Defendant

Hynie’s Motion fails to meet the requirements of Rule 54(b) because she (1) does not argue a

change in the applicable law; (2) fails to offer “newly discovered evidence” as her evidence was

“pre-existing evidence omitted from [her] briefs”; and (3) unsuccessfully demonstrates any clear

error of law or manifest injustice to correct. (Id. at 8–15.) Additionally, Plaintiffs submit that

Defendant Hynie’s Motion is in violation of various procedural rules and also respond with

substantive arguments relating to the court’s exercise of subject-matter jurisdiction. (Id. at 15–28.)

For those reasons, Plaintiffs request that the court deny Defendant Hynie’s Motion. (Id. at 29.)

       Defendant Hynie replied to Plaintiffs’ Response on May 16, 2019. (ECF No. 171.)

Defendant Hynie continues to argue that she “intended to present evidence of Defendants’ hardship

at the hearing scheduled for March 1, 2019, but was precluded from doing so when, at Plaintiffs’

request, the scheduled hearing was postponed.” (Id. at 3.) After maintaining that “a complete stay



                                                  7
will not presently prejudice Plaintiffs in any way[,]” Defendant Hynie submits the following:

        She . . . did not ask the [c]ourt to reconsider its March 5, 2019 Order because (1) a
        subsequent trial produced substantially different evidence-obviously there was no
        subsequent trial; or (2) because of a change in applicable law-again there was none;
        or (3) because of clear error causing manifest injustice-based on the incomplete
        argument on January 22, 2019, the [c]ourt did not commit clear error.

(Id. at 3–8 (emphasis added).) Instead, Defendant Hynie firmly believes that the court should

consider her rebuttal argument out of “fairness and equity,” and Rule 54(b) does not provide a

standard to revise a prior order that “does not end the action as to any of the claims or parties . . . .”

(Id. at 8.) Defendant Hynie then responds to Plaintiffs’ arguments concerning the procedural rules

and the court’s subject-matter jurisdiction. (Id. at 8–15.) Because this matter has been extensively

briefed and argued, it is now ripe for the court’s review. See generally Sauls v. Wyeth Pharm., Inc.,

846 F. Supp. 2d 499, 501 (D.S.C. 2012) (“The parties have fully briefed the issues, and this matter

is ripe for consideration.”).

                                      II. LEGAL STANDARD

        The Federal Rules of Civil Procedure provide the following:

        [A]ny order or other decision, however designated, that adjudicates fewer than all
        the claims or the rights and liabilities of fewer than all the parties does not end the
        action as to any of the claims or parties and may be revised at any time before the
        entry of a judgment adjudicating all the claims and all the parties’ rights and
        liabilities.

FED. R. CIV. P. 54(b) (emphasis added). A federal district court “retains the power to reconsider

and modify its interlocutory judgments, including partial summary judgments, at any time prior to

final judgment when such is warranted.” Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505,

514–15 (4th Cir. 2003). “Compared to motions to reconsider final judgments pursuant to Rule

59(e) of the Federal Rules of Civil Procedure, Rule 54(b)’s approach involves broader flexibility

to revise interlocutory orders before final judgment as the litigation develops or arguments come



                                                    8
to light.” Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (alterations in original)

(citations omitted).

       Despite the inherent flexibility embodied within Rule 54(b), the United States Court of

Appeals for the Fourth Circuit has mindfully cautioned that “the discretion afforded by Rule 54(b)

‘is not limitless,’ . . . .” U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va., LLC, 899 F.3d 236,

256 (4th Cir. 2018) (quoting Carlson, 856 F.3d 320 at 325). Specifically, the Fourth Circuit has

emphasized that a federal district court’s revision pursuant to Rule 54(b) is “cabined . . . by treating

interlocutory rulings as law of the case.” Carlson, 856 F.3d at 325 (emphasis added) (citations

omitted). Although Rule 54(b) provides a federal district court with discretion to revisit an earlier

ruling, “such discretion is ‘subject to the caveat that where litigants have once battled for the

court’s decision, they should neither be required, nor without good reason permitted, to battle for

it again.’” U.S. Tobacco Coop. Inc., 899 F.3d at 257 (emphasis added) (quoting Official Comm. of

Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir.

2003)). Accordingly, as explicitly mandated by the Fourth Circuit, “a court may revise an

interlocutory order under the same circumstances in which it may depart from the law of the case:

‘(1) a subsequent trial producing substantially different evidence; (2) a change in applicable law;

or (3) clear error causing manifest injustice.’” Id. (emphasis added) (quoting Carlson, 856 F.3d at

325). While this standard resembles the standard under Rule 59(e), it accounts for “potentially

different evidence discovered during litigation as opposed to the discovery of ‘new evidence not

available at trial.’” Carlson, 856 F.3d at 325 (emphasis added) (quoting Pac. Ins. Co. v. Am. Nat’l

Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

                                         III. DISCUSSION

       As stated above, in order for the court to revise its March Order, clear precedent mandates



                                                   9
that Defendant Hynie must show one of the following: “(1) a subsequent trial producing

substantially different evidence; (2) a change in applicable law; or (3) clear error causing manifest

injustice.” U.S. Tobacco Coop. Inc., 899 F.3d at 257 (quoting Carlson, 856 F.3d at 325). First,

upon review of Defendant Hynie’s Motion, she does not allege that the court should revise its

March Order because of a “subsequent trial producing substantially different evidence.” (See ECF

No. 161-1 at 4–12.) Indeed, in her Reply to Plaintiffs’ Response, Defendant Hynie concedes as

follows: “obviously there was no subsequent trial.” (ECF No. 171 at 8.) Further, she does not

maintain that there is “potentially different evidence discovered during litigation” within her

Motion. (See ECF No. 161-1 at 4–12.) Secondly, at no point does Defendant Hynie’s Motion ever

suggest that there is “a change in applicable law” or an alteration to the legal principles which

guided the court’s March Order. (See ECF No. 161-1 at 4–12.) In her Reply, Defendant Hynie says

the following with respect to “a change in applicable law”: “again[,] there was none[.]” (ECF No.

171 at 8.) Lastly, nowhere does Defendant Hynie’s Motion argue that the court committed a “clear

error causing manifest injustice.” (See ECF No. 161-1 at 4–12.) Markedly, in her Reply, Defendant

Hynie further concedes that she does not ask the court to reconsider its March Order “because of

clear error causing manifest injustice–based on the incomplete argument on January 22, 2019, the

[c]ourt did not commit clear error.” (ECF No. 171 at 8 (emphasis added).) Thus, Defendant Hynie

has not sufficiently provided the court with a reason for revising or revisiting its March Order. U.S.

Tobacco Coop. Inc., 899 F.3d at 257 (quoting Carlson, 856 F.3d at 325).

         As opposed to arguing within the explicit confines of the Rule 54(b) analysis laid down

by the Fourth Circuit, Defendant Hynie states that the court “did not have the benefit of [her]

contemplated rebuttal argument . . . .” (ECF No. 171 at 8.) She “asks for revision under Rule 54(b)

for that reason” and out of “fairness and equity[.]” (Id.) This request has no support under Rule



                                                 10
54(b). First, it is well-established that litigants are not always entitled to rebuttal within federal

court, particularly when, as here, the court entertained a three-hour hearing on January 22, 2019

(ECF No. 144). 5 See Local Civ. Rule 7.08 (D.S.C.) (“Hearings on motions may be ordered by the

[c]ourt in its discretion. Unless so ordered, motions may be determined without a hearing.”

(emphasis added)). See also Fernandez v. Corporacion Insular De Seguros, 79 F.3d 207, 210 (1st

Cir. 1996) (stating that, in the context of trial court proceedings, “the decision to permit rebuttal is

a procedural matter which rests within the sound discretion of the trial judge” (internal citation

omitted)). Moreover, as she motioned for a stay, Defendant Hynie had ample opportunity to rebut

Plaintiffs within her pleadings (ECF No. 122), and she cannot now use Rule 54(b) to argue points

that she failed to include within her original pleading. See generally U.S. Home Corp. v. Settler

Crossing, LLC, C/A No. DKC 08–1863, 2012 WL 5193835, at *3 (D. Md. Oct. 18, 2012) (“A

motion for reconsideration under Rule 54(b) may not be used to merely reiterate arguments

previously rejected by the court.” (citation omitted)). Secondly, unless inherent within a “clear

error causing manifest injustice,” “fairness and equity” are not included anywhere within the Rule

54(b) factors proscribed by the Fourth Circuit. See U.S. Tobacco Coop. Inc., 899 F.3d at 257

(quoting Carlson, 856 F.3d at 325). Thus, the court declines to go outside the confine of the Fourth

Circuit’s Rule 54(b) factors and standard. See generally United States v. Bell, 5 F.3d 64, 66 (4th

Cir. 1993) (“[A] lower court generally is ‘bound to carry the mandate of the upper court into

execution . . . .’” (quoting Sprague v. Ticonic Nat’l Bank, 307 U.S. 161, 168 (1939))).

       Lastly, as it merits mention, Defendant Hynie argues that “[t]he plain language of Rule

54(b) does not provide a standard to revise a prior order . . . .” (ECF No. 171 at 8.) Rule 54(b) does



5
  When arguing at the United States Supreme Court, “[u]nless the [c]ourt directs otherwise, each
side is allowed one-half hour for argument.” SUP. CT. R. 28(3). This court encourages and expects
brevity as well. See Local Civ. R. 7.05 (D.S.C.)
                                                  11
not directly include a standard within its plain language. See FED. R. CIV. P. 54(b). However, the

Fourth Circuit has explicitly laid down factors for federal district courts to consider when

confronted with a motion arising under Rule 54(b). See U.S. Tobacco Coop. Inc., 899 F.3d at 257

(quoting Carlson, 856 F.3d at 325). As such, Defendant Hynie’s contentions lack merit. For these

reasons, taken together, the court is compelled to deny Defendant Hynie’s Motion (ECF No. 161)

because she has failed to satisfy the standard of Rule 54(b) of the Federal Rules of Civil Procedure

and any of the factors provided by the Fourth Circuit. See id.

                                       IV. CONCLUSION

       After careful consideration of Defendant Hynie’s Motion (ECF No. 161), Plaintiffs’

Response (ECF No. 167), and the numerous filings concerning this issue (ECF Nos. 164, 166, 168,

171), the court DENIES Defendant Hynie’s Motion to Review the Court’s March 5, 2019 Order

(ECF No. 161).

       IT IS SO ORDERED.




                                                     United States District Judge
June 12, 2019
Columbia, South Carolina




                                                12
